Darrell Hickman, Justice, concurring. I concur to simply point out that we cannot write or rewrite the law. The legislation, in this case, is not good in my judgment. There should be other criteria considered in promoting policemen and firemen. Leadership and character are hard qualities to determine purely through testing. I doubt if they can be. A person making the best grade may be totally unable to act out the duties of a senior officer. But we did not make the law, and we are not going to change it (at least, I hope we do not). Those interested, policemen, firemen and civil service commissioners, will have to bring this about. Until other legal criteria are written into the law, we will have to enforce the current law.